1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   CHARLES FRANCIS GOODS,                   )               Case No.: 1:19-cv-0662- AWI - JLT
                                              )
12              Plaintiff,                    )               FINDINGS AND RECOMMENDATIONS
                                              )               DENYING DEFENDANT’S MOTION TO
13         v.                                 )               REVOKE PLAINTIFF’S IFP STATUS AND
                                              )               DISMISS THE FIRST AMENDED
14   CITY OF BAKERFIELD POLICE DEPT., et al., )               COMPLAINT
                                              )
15              Defendants.                   )               (Doc. 20)
                                              )
16
17          Charles Francis Goods is proceeding in forma pauperis in this action, in which he asserts
18   Officer Teri Harless used excessive force against Plaintiff while placing him under arrest and is liable
19   for a violation of his civil rights. (Doc. 5) Defendant seeks to have Plaintiff’s in forma pauperis status
20   revoked, asserting the First Amended Complaint should be dismissed without prejudice because
21   Plaintiff is a vexatious litigant. (Doc. 20) For the reasons set forth below, the Court recommends
22   Defendant’s motion to dismiss be DENIED.
23   I.     Procedural Background
24          Plaintiff initiated this action by filing a complaint against the City of Bakersfield’s Police
25   Department and several of its officers on May 15, 2019. (Doc. 1) Because Plaintiff sought to proceed
26   in forma pauperis, the Court reviewed the complaint pursuant to 28 U.S.C. § 1915(e)(2), which
27   provides the Court “shall dismiss the complaint if it is “frivolous, malicious or fails to state a claim on
28   which relief may be granted; or … seeks monetary relief against a defendant who is immune from

                                                          1
1    such relief.” Although the Court determined Plaintiff initially failed to allege facts sufficient to

2    support his claims, Plaintiff was given leave to amend his complaint. (Doc. 3)

3           Plaintiff filed a First Amended Complaint on June 6, 2019. (Doc. 5) The Court found Plaintiff

4    alleged facts sufficient to support a claim for excessive force against Officer Harless, but failed to state

5    a claim against the other defendants identified. (Doc. 6 at 5-6) Therefore, Plaintiff was informed he

6    could proceed in the action either by attempting to amend his complaint or proceed on the cognizable

7    claim against Officer Harless. (Id. at 7) Plaintiff notified the Court of his intent to proceed on the

8    cognizable claim, and he later dismissed the other claims pursuant to Rule 41 of the Federal Rules of

9    Civil Procedure. (Doc. 12)

10          On October 16, 2019, Officer Harless filed the motion now pending before the Court, seeking

11   revocation of Plaintiff’s in forma pauperis status and dismissal of the complaint. (Doc. 20)

12   II.    Proceeding In Forma Pauperis

13          In general, the Court may authorize the commencement of an action without prepayment of fees

14   “by a person who submits an affidavit that includes a statement of all assets such person . . . possesses

15   [and] that the person is unable to pay such fees or give security therefor.” 28 U.S.C. § 1915(a).

16   However, permission to proceed in forma pauperis for prisoners is limited under the Prison Litigation

17   Reform Act (PLRA), which was “intended to eliminate frivolous lawsuits” brought by prisoners. Cano

18   v. Taylor, 739 F.3d 1214, 1219 (9th Cir. 2014). Specifically, the PLRA provides:

19          In no event shall a prisoner bring a civil action or appeal a judgment in a civil action or
            proceeding under this section if the prisoner has, on 3 or more prior occasions, while
20          incarcerated or detained in any facility, brought an action or appeal in a court of the
            United States that was dismissed on the grounds that it is frivolous, malicious, or fails to
21          state a claim upon which relief may be granted, unless the prisoner is under imminent
            danger of serious physical injury.
22
23   28 U.S.C. § 1915(g).

24          As the Supreme Court explained, this “three strikes rule” was part of “a variety of reforms

25   designed to filter out the bad claims filed by prisoners and facilitate consideration of the good.”

26   Coleman v. Tollefson, 135 S. Ct. 1759, 1762 (2015) (quoting Jones v. Bock, 549 U.S. 199, 204 (2007)).

27   The Ninth Circuit explained that “[n]ot all unsuccessful cases qualify as a strike,” and under the plain

28   language of the PLRA, strikes “are prior cases or appeals, brought while the plaintiff was a prisoner,

                                                          2
1    which were dismissed on the ground that [they were] frivolous, malicious, or fail[ed] to state a claim.”

2    Andrews v. King, 398 F.3d 1113, 1116 n.1, 1121 (9th Cir. 2005). Once a prisoner has accumulated

3    three strikes, he is prohibited by Section 1915(g) from pursuing any other action in forma pauperis in

4    federal court unless he is in “imminent danger of serious physical injury.” See 28 U.S.C. § 1915(g).

5    III.   Vexatious Litigants

6           Pursuant to Local Rule 151(b), the Eastern District of California has adopted the provisions of

7    Title 3A, part 2 of the California Code of Civil Procedure regarding vexatious litigants. Under

8    California law, a vexatious litigant is defined as a person who:

9           (1) In the immediately preceding seven-year period has commenced, prosecuted, or
            maintained in propria persona at least five litigations other than in a small claims court
10          that have been . . . finally determined adversely to the person . . . [or]

11          (2) After a litigation has been finally determined against the person, repeatedly relitigates
            or attempts to relitigate, in propria persona, either (i) the validity of the determination
12          against the same defendant or defendants as to whom the litigation was finally
            determined or (ii) the cause of action, claim, controversy, or any of the issues of fact or
13          law, determined or concluded by the final determination against the same defendant or
            defendants as to whom the litigation was finally determined.
14
15   Cal. Code Civ. Pro. § 391(b).
16          The Ninth Circuit explained that “[f]lagrant abuse of the judicial process cannot be tolerated
17   because it enables one person to preempt the use of judicial time that properly could be used to
18   consider the meritorious claims of other litigants.” De Long, 912 F.2d at 1148. Under federal law, the
19   Court is instructed to consider “both the number and content of the filings as indicia of the
20   frivolousness of the litigant’s claims.” Id., 912 F.2d at 1148. “The plaintiff’s claims must not only be
21   numerous, but also be patently without merit.” Moy v. United States, 906 F.2d 467, 470 (9th Cir.
22   1990). Therefore, prior to declaring litigant “vexatious,” the Court must (1) provide the litigant notice
23   and a chance to be heard, (2) create an adequate record for review, (3) make substantive findings as to
24   the frivolous or harassing nature of the litigant’s actions, and (4) ensure any pre-filing order is
25   “narrowly tailored to closely fit the specific vice encountered.” De Long, 912 F.2d at1147-48; Molski
26   v. Evergreen Dynasty Corp., 500 F.3d 1047, 1057 (9th Cir. 2007).
27          Though the first two requirements are procedural, the latter two are substantive, and a “separate
28   set of considerations” may provide a “helpful framework” in “applying the two substantive factors.”

                                                          3
1    Ringgold-Lockhart v. County of Los Angeles, 761 F.3d 1057, 1062 (9th Cir. 2014), 761 F.3d at 1062

2    (citation omitted). These substantive considerations are: “(1) the litigant’s history of litigation and in

3    particular whether it entailed vexatious, harassing or duplicative lawsuits; (2) the litigant’s motive in

4    pursuing the litigation, e.g., does the litigant have an objective good faith expectation of prevailing?;

5    (3) whether the litigant is represented by counsel; (4) whether the litigant has caused needless expense

6    to other parties or has posed an unnecessary burden on the courts and their personnel; and (5) whether

7    other sanctions would be adequate to protect the courts and other parties.” Molski, 500 F.3d at 1058

8    (quoting Safir v. U.S. Lines, Inc., 792 F.2d 19, 24 (2d Cir. 1986)).

9    IV.        Discussion and Analysis

10              Defendant asserts that “Plaintiff is a vexatious litigant who has filed multiple federal civil

11   actions without merit, most of which have been dismissed for failure to state a claim upon which relief

12   may be granted.” (Doc. 20 at 1) According to Defendant, Plaintiff “was not entitled to IFP status”

13   because he “had more than three inmate lawsuits that were dismissed for failure to state a claim upon

14   which relief could be granted.” (Id. at 5) In support of this contention, Defendant identifies the

15   following actions filed by Plaintiff:

16                   DATE FILED          COURT AND CASE NAME/                     DISPOSITION
                                         NUMBER
17                   04/19/2019          Goods v. Kern County Superior The Court dismissed Goods’ Writ of
                                         Court, U.S. District Court,      Habeas Corpus without prejudice
18                                       Eastern District, Case No. 1:19- [Dkt. No. 9].
                                         CV-00505-LJO-SAB-HC
19
                     05/15/2019          Goods v. Wasco CA State                  Dismissed without prejudice for failure
20                                       Prison, U.S. District Court,             to exhaust administrative remedies.
                                         Eastern District, Case No.               [Dkt. 17 at 2].
21                                       [1:19-CV-0661-AWI-SAB]1
                     05/15/2019          Goods v. Bakersfield Police              Instant Action.
22                                       Department, U.S. District
                                         Court, Eastern District, Case
23                                       No. 1:19- CV-00662-AWI-JLT
24                   05/15/2019          Goods v. Bakersfield Police   The Court issued an Order dismissing
                                         Department, U.S. District     the action without prejudice for failure
25                                       Court, Eastern District, Case to state a claim [Dkt. No. 10].
                                         No. 1:19- CV-00663-DAD-JLT
26
27
                1
28                  Defendant erroneously cited to a different case number in her table, which the Court has corrected for the sake of
     clarity.

                                                                       4
1              05/15/2019       Goods v. The County of Kern,        The Court issued a Findings and
                                U.S. District Court, Eastern        Recommendation denying Goods’
2                               District, Case No. 1:19-CV-         motion to proceed IPF and dismissing
                                0664-DAD-JLT                        the Complaint for failure to state a claim
3                                                                   upon which relief can be granted
                                                                    [Dkt. No. 4].
4              07/25/2019       Goods v. The County of Kern,        The Court issued an Order denying
                                U.S. District Court, Central        Goods’ motion to proceed IPF and
5                               District, Case No. 2:19-CV-         dismissing his Complaint with prejudice
                                06453-CJC-GJS                       on the following grounds: (1) failure to
6                                                                   provide certified copy of trust fund
                                                                    statement for the last six (6) months; (2)
7                                                                   improper venue; (3) frivolous,
                                                                    malicious, or fails to state a claim upon
8                                                                   which relief may be granted; (4) leave to
                                                                    amend would be futile; and (5) denial
9                                                                   constitutes a strike under “Three Strikes”
                                                                    provision governing the filing of
10                                                                  prisoner suits (O’Neal v. Price, 531 F.3d
                                                                    1146, 1153 (9th Cir. 2008) and barring
11                                                                  Goods’ claims pursuant to Heck v.
                                                                    Humprey, 512 U.S. 477 (1994) [Dkt. No.
12                                                                  4].
13             09/16/2019       Goods v. Wasco CA State             Pending.
                                Prison, U.S. District Court,
14                              Eastern District (Sacramento),
                                Case No. 2:19-CV-01859-
15                              DMC
16             09/16/2019       Goods v. Wasco CA State          The Court issued an Order to Show
                                Prison, U.S. District Court,     Cause why the action should not be
17                              Eastern District, Case No. 1:19- dismissed [Dkt. No. 8].
                                CV-01318-JLT
18
19   (See Doc. 20 at 3-4). Defendant argues that “based on the above cases, Goods’ IFP status should be
20   revoked and the Complaint dismissed.” (Id. at 5)
21          A.      Whether Plaintiff has Three Strikes
22          The Ninth Circuit determined that “if defendants challenge a prisoner- plaintiff’s IFP status,
23   then the initial production burden rests with the defendants. Thus, when challenging a prisoner's IFP
24   status, the defendants must produce documentary evidence that allows the district court to conclude
25   that the plaintiff has filed at least three prior actions that were dismissed because they were frivolous,
26   malicious or failed to state a claim.” Andrews, 398 F.3d at 1120 (internal quotation marks omitted).
27   To determine whether an action qualifies as a strike under Section 1915, the Court must perform a
28   “careful evaluation of the order dismissing an action, and other relevant information,” to determine

                                                          5
1    whether the action was dismissed because it was frivolous, malicious, or failed to state a claim.”

2    Andrews, 398 F.3d at 1121. Accordingly, the Court has reviewed each of the actions identified above

3    to determine whether the case should count as a strike.2

4                      1.       Actions that remain open

5             As an initial matter, the Court notes a few of the actions identified above by Defendant remain

6    open. Specifically, although Defendant asserts Goods v. Bakersfield Police Department, U.S. District

7    Court, Eastern District, Case No. 1:19- CV-00663-DAD-JLT was dismissed “for failure to state a

8    claim” (Doc. 20 at 3), the action remains open. Instead, the Court has only issued Findings and

9    Recommendations that the complaint be dismissed without prejudice for failure to state a claim that

10   invokes this Court’s jurisdiction. (See Case No. 1:19- CV-00663-DAD-JLT, Doc. 10) The Findings

11   and Recommendations have yet to be addressed by the Court, and as such the case has not reached a

12   disposition that may count as a strike. See Silva v. Di Vittorio, 658 F.3d 1090, 1098-99 (9th Cir. 2011)

13   (“a dismissal must be final before it counts as a ‘strike’ for § 1915(g) purposes”).

14            In addition, Goods v. Wasco CA State Prison, Case No. 2:19-CV-1859-DMC was transferred

15   from the Sacramento Division of the Eastern District Court on September 20, 2019; and it was

16   renumbered for the Fresno Division as Case No. 1:19-cv-1318-JLT. Although the Court issued an

17   order for Plaintiff to show cause why the action should not be dismissed as duplicative, the action

18   remains pending. Thus, neither Case No. 2:19-CV-1859-DMC nor Case No. 1:19-cv-1318-JLT

19   identified in Defendant’s table above qualify as strikes under Section 1915(g).

20                     2.       Whether the habeas petition counts as a strike

21            Defendant observes that the Court dismissed Plaintiff’s Writ of Habeas Corpus without

22   prejudice in Case No. 1:19-CV-0505-LJO-SAB-HC. (Doc. 20 at 3) In general, “dismissed habeas

23   petitions do not count as strikes under § 1915(g).” See Andrews, 398 F.3d at 1122; see also Naddi v.

24   Hill, 106 F.3d 275, 277 (9th Cir. 1997) (“PLRA’s revised [in] forma pauperis provisions relating to

25
26
               2
                 The Court may take notice of facts that are capable of accurate and ready determination by resort to sources
27   whose accuracy cannot reasonably be questioned. Fed. R. Evid. 201(b); United States v. Bernal-Obeso, 989 F.2d 331, 333
     (9th Cir. 1993). Judicial notice may be taken of the court’s own records. Mullis v. United States Bank. Ct., 828 F.2d 1385,
     1388 n.9 (9th Cir. 1987); Valerio v. Boise Cascade Corp., 80 F.R.D. 626, 635 n.1 (N.D. Cal. 1978), aff'd 645 F.2d 699 (9th
28   Cir. 1981); see also Colonial Penn Ins. Co. v. Coil, 887 F.2d 1236, 1239 (4th Cir. 1989); Rodic v. Thistledown Racing Club,
     Inc., 615 F.2d 736, 738 (6th Cir. 1980). Thus, judicial notice is taken of the dockets in each of the actions identified above.

                                                                   6
1    prisoners do not apply to habeas proceedings”). The Court explained that the language of Section

2    1915(g) “does not encompass habeas petitions,” because “Congress intended § 1915(g) to address civil

3    rights and prison condition cases, not habeas petitions.” Andrews, 398 F.3d at 1122. However, the

4    Ninth Circuit recognized:

5           [S]ome habeas petitions may be little more than 42 U.S.C. § 1983 actions mislabeled as
            habeas petitions so as to avoid the penalties imposed by 28 U.S.C. § 1915(g). In such
6           cases, the district court may determine that the dismissal of the habeas petition does in
            fact count as a strike for purposes of § 1915(g).
7
8    Andrews, 398 F.3d at 1123 n.12. The Court likewise acknowledged that “that the opposite can also be

9    true,” as “a habeas petition can be mislabeled as a § 1983 claim (either inadvertently, or as a strategy

10   to avoid the significant substantive hurdles of [the] habeas jurisprudence).” El-Shaddai v. Zamora,

11   833 F.3d 1036, 1047 (9th Cir. 2016). Under such circumstances, the Court explained a “mislabeled

12   habeas petition should be considered such for purposes of the PLRA, and that it should not count as a

13   strike.” Id. Thus, a court must review the “nature of the relief sought” to determine whether a petition

14   sounds in habeas or “is analogous to the typical suits brought under 42 U.S.C. § 1983.” See Andrews,

15   398 F.3d at 1122 (citing In re Nagy, 89 F.3d 115, 117 (2d Cir. 1996)).

16          On April 19, 2019, Plaintiff filed a petition for writ of habeas corpus pursuant to 28 U.S.C. §

17   2254 seeking to challenge his 2018 convictions for second-second-degree commercial burglary,

18   attempted second-degree commercial burglary, and misdemeanor possession of a controlled substance.

19   (Case No. 1:19-cv-00505-LJO-SAB, Doc. 1) Plaintiff requested that the charges be reduced from

20   felonies to misdemeanors. (Id., Doc. 1 at 15) The Court reviewed the petition observed that Plaintiff

21   “may have failed to exhaust the claims that he [appeared] to raise,” because there was no information in

22   the petition regarding whether the claims were presented to the California Supreme Court. (Id., Doc. 4

23   at 2) Thus, Plaintiff was ordered to show cause why the petition should not be dismissed for failure to

24   exhaust his state remedies and for failure to identify his grounds for relief. (Id., Doc. 4 at 3) Plaintiff

25   failed to respond to the Court’s order and his petition was “dismissed without prejudice for failure to

26   exhaust state judicial remedies” on August 15, 2019. (Id., Doc. 10 at 3 (emphasis omitted)).

27          Because Plaintiff clearly sought to challenge his conviction in the original petition and the relief

28   requested related to a habeas proceeding rather than civil rights litigation, the action does not count as a

                                                          7
1    strike under Section 1915(g). See El-Shaddai, 833 F.3d at 1047 (explaining a habeas petition

2    “challenging the fact or duration of the plaintiff’s sentence” that is dismissed for failure to exhaust state

3    remedies “should not count as a strike”).

4                     3.      Goods v. Wasco CA State Prison, Case No. 1:19-CV-0661-AWI-SAB

5              Plaintiff filed a complaint for violations of his civil rights against Wasco State Prison, asserting

6    that he had developed cancer from the black and green mold on the walls in the prison. (See Case No.

7    1:19-CV-0661-AWI-SAB, Doc. 1) On the complaint form, Plaintiff indicated that he had not filed a

8    grievance concerning the facts related to the complaint but did not explain whether there was a

9    grievance procedure available at the institution. (See id., at 2) The Court issued an order to Plaintiff to

10   show cause why the action should not be dismissed without prejudice for his failure to exhaust

11   administrative remedies. (Id., Doc. 8) After Plaintiff failed to respond to the order, the Court

12   recommended Plaintiff’s complaint be dismissed for failure to obey the Court’s order and failure to

13   prosecute. (Id., Doc. 10) Thereafter, Plaintiff filed a motion to amend the complaint, but did not

14   address whether the administrative remedies were exhausted. Consequently, the Court dismissed his

15   complaint without prejudice for failure to exhaust the administrative remedies. (Id., Doc. 17)

16   Defendants have offered no analysis as to whether this dismissal should count as a strike. (See Doc. 20

17   at 3-4)

18             Pursuant to the PLRA, a plaintiff must exhaust all administrative remedies prior to filing a

19   complaint against prison officials. See Albino v. Baca, 747 F.3d 1162, 1166 (9th Cir. 2014). Although

20   failure to exhaust administrative remedies is an affirmative defense, “a complaint may be subject to

21   dismissal under Rule 12(b)(6) when an affirmative defense . . . appears on its face.” El-Shaddai, 833

22   F.3d at 1043 (quoting Jones v. Bock, 549 U.S. 199, 215 (2007)). Thus, when a plaintiff’s failure to

23   exhaust is “clear from the face of the complaint,” the dismissal may be counted as a strike under the

24   PLRA. Id.; see also Hammler v. Compose, 2019 U.S. Dist. LEXIS 154434, *4 (E.D. Cal. Sept. 10,

25   2019) (finding an action counted as a strike under Section 1915(g) where it was dismissed for the

26   claimant’s failure to exhaust administrative remedies). Because Plaintiff clearly indicated that he had

27   not exhausted administrative remedies in his complaint, the Court finds the dismissal of this action

28   counts as a strike under Section 1915(g.)

                                                            8
1    ///

2                   4.      Goods v. The County of Kern, Case No. 1:19-CV-0664-DAD-JLT

3           Defendant observes that this action was dismissed, asserting the dismissal was “for failure to

4    state a claim upon which relief can be granted.” (Doc. 20 at 3) In the complaint, Plaintiff asserted that

5    he was wrongfully sentenced in a criminal proceeding, and sought monetary damages under 42 U.S.C.

6    § 1983. (See Case No. 1:19-CV-0664-DAD-JLT, Doc. 1) The Court reviewed the allegations, and

7    observed that “[a] civil rights complaint under Section 1983 cannot proceed when ‘a judgment in favor

8    of the plaintiff would necessarily imply the invalidity of his conviction or sentence; if it would, the

9    complaint must be dismissed unless the plaintiff can demonstrate that the conviction or sentence has

10   already been invalidated.’” (Id., Doc. 4 at 4, quoting Heck v. Humphrey, 512 U.S. 477, 487 (1994))

11   Because Plaintiff’s conviction was not invalidated and he “challenge[d] the validity of his sentence,

12   including the duration of his incarceration,” the Court determined Plaintiff’s claim was barred by Heck.

13   (Id., Doc. 4 at 5) Further, the Court declined to convert the civil rights action to a petition for habeas

14   corpus because Plaintiff had not exhausted his state court remedies. (Id., Doc. 4 at 5) Thus, Plaintiff’s

15   complaint was “dismissed without prejudice for lack of subject matter jurisdiction.” (Id., Doc. 4 at 6;

16   see also Doc. 9 at 2) (emphasis omitted)

17          Significantly, the Ninth Circuit has distinguished between dismissals for failure to state a claim

18   and dismissals for lack of subject matter jurisdiction. See In Moore v. Maricopa Cty. Sheriff’s Office,

19   657 F.3d 890 (9th Cir. 2011). The Court observed that the lack of subject matter jurisdiction is not a

20   dismissal on the grounds enumerated in Section 1915(g). Id. (“[n]owhere does the three-strikes rule

21   mention ‘lack of subject matter jurisdiction”); see also Hoffman v. Pulido, 982 F.3d 1147, 1152 (9th

22   Cir. 2909). Thus, where a case is dismissed in part, for lack of subject matter jurisdiction, the dismissal

23   may not be counted as a strike. Hoffman, 982 F.3d at 1152. The Court explained that “to qualify as a

24   strike for § 1915(g), a case as a whole, not just some of its individual claims, must be dismissed for a

25   qualifying reason. Id. Thus, “even if certain claims in a prisoner's lawsuit are dismissed as frivolous or

26   malicious, or for failing to state a claim, that dismissal will not qualify as a PLRA strike if there are

27   other claims that are either not dismissed or are dismissed for different, non-enumerated reason.” Id.

28

                                                          9
1    Further, the Court determined that “[a]pplication of the Heck bar does support a strike… when the Heck

2    deficiency is plain from the face of the complaint and plaintiff therefore could not possibly secure

3    relief.” Green v. CDCR, 2018 WL 3089395 at *4 (E.D. Cal. June 21, 2018) (citing Washington v. Los

4    Angeles County Sheriff’s Dep’t, 833 F.3d 1048, 1055 (9th Cir. 2016).

5            The Court found Plaintiff failed to state a claim because the relief requested was barred under

6    Heck, and this Court’s subject matter jurisdiction was not invoked. Because Plaintiff “could not

7    possibly secure relief” and the dismissal was, in part, due to lack of a subject matter jurisdiction, the

8    dismissal in Case No. 1:19-CV-0664-DAD-JLT may not be counted as a strike. See Hoffman, 982 F.3d

9    at 1152; Green, 2018 WL 3089395 at *4.

10                   5.      Conclusion

11           For the foregoing reasons, the Court finds Defendant failed to carry her burden to “produce

12   documentary evidence that … the plaintiff has filed at least three prior actions that were dismissed

13   because they were frivolous, malicious or failed to state a claim.” See Andrews, 398 F.3d at 1120.

14   Although Plaintiff was assessed a strike by the Central District in Case No. 2:19-CV-06543-CJC-GJS,

15   Defendant does not demonstrate two additional cases filed in the Eastern District should be counted as

16   strikes. Thus, the Court recommends the motions to revoke Plaintiff’s in forma pauperis status and

17   dismiss the complaint, on grounds that he had more than three strikes under Section 1915(g), be

18   DENIED.

19           B.      Status as a Vexatious Litigant

20           As noted above, under California law, a vexatious litigant is defined as a person who has filed at

21   least five actions, other than those in small claims courts, that were “finally determined adversely to the

22   person” or “repeatedly relitigates or attempts to relitigate” the same causes of action against the same

23   defendants. See Cal. Code Civ. Pro. § 391(b). Here, Defendant has offered no analysis as to whether

24   Plaintiff meets this definition of a vexatious litigant.

25           Regardless, the Court notes that Defendant has identified only three civil actions that were

26   dismissed by the Court, of which two may be counted as strikes under the PLRA. Further, Defendant

27   fails to demonstrate that Plaintiff has repeatedly attempted to relitigate the same causes of action

28   against the same defendants. Consequently, the Court finds Defendant has failed to demonstrate

                                                          10
1    Plaintiff is a vexatious litigant and recommends Defendant’s motion to find Plaintiff a vexatious

2    litigant, revoke the IFP status, and dismiss the complaint be DENIED.

3    V.      Findings and Recommendations

4            Based upon the foregoing, the Court finds Defendant fails to “produce documentary evidence

5    that … the plaintiff has filed at least three prior actions” that qualified as strikes under the PLRA. See

6    Andrews, 398 F.3d at 1120. In addition, Plaintiff is not a vexatious litigant within the meaning of Cal.

7    Code Civ. Pro. § 391(b).

8            Accordingly, the Court RECOMMENDS: Defendant’s motion to revoke Plaintiff’s in forma

9    pauperis status and dismiss the First Amended Complaint (Doc. 20) be DENIED.

10           These Findings and Recommendations are submitted to the United States District Judge

11   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and Rule 304 of the Local

12   Rules of Practice for the United States District Court, Eastern District of California. Within fourteen

13   days after being served with these Findings and Recommendations, any party may file written

14   objections. Such a document should be captioned “Objections to Magistrate Judge’s Findings and

15   Recommendations.” Any reply to the objections shall be filed within seven days of the date of service

16   to the objections. The parties are advised that failure to file objections within the specified time may

17   waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991);

18   Wilkerson v. Wheeler, 772 F.3d 834, 834 (9th Cir. 2014).

19
20   IT IS SO ORDERED.

21        Dated:   October 26, 2019                             /s/ Jennifer L. Thurston
22                                                      UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27
28

                                                         11
